Citation Nr: 1008834	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from October 1978 
to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  Jurisdiction of the Veteran's 
appeal was subsequently transferred to the VARO in St. 
Petersburg, Florida.

In March 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

The Veteran also perfected an appeal as to a December 2004 
rating decision that granted service connection for bronchial 
asthma and assigned an initial 30 percent disability rating.  
In June 2005, he requested to testify during a Board hearing 
and, in July 2005, the RO received his claim for entitlement 
to service connection for chronic obstructive pulmonary 
disease (COPD).  In a November 2005 rating decision, the RO 
awarded a 60 percent rating for bronchial asthma.  Then, in a 
written statement dated in November 2005, the Veteran 
withdrew his claim as to COPD.  But, during his March 2009 
hearing, the Veteran expressly indicated that the only issue 
on appeal was his claim for service connection for PTSD.  As 
such, the Board will confine its consideration to the issue 
as set forth on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2009).  

In short, the appellant maintains that his alleged stressful 
event in service is a motor vehicle accident that seriously 
injured or caused the death of a fellow soldier, B. W., at 
Fort McCoy, Wisconsin, 

In the present case, the claimant asserts that his PTSD is 
due, in part, to the events that are the subject of a 
February 1980 special court martial order.  This military 
record indicates that the appellant willfully disobeyed a 
superior officer's lawful order not to take any of the 
military vehicles off Fort McCoy under any circumstances.  It 
further reflects that on July 17, 1979, he misappropriated a 
military vehicle and pled guilty to the charges.  His 
sentence was confinement for one month of hard labor, 
forfeiture of pay, and a reduction in grade.  In a September 
1979 unsigned statement, evidently written by the appellant, 
he said that he and another man were in a jeep accident when 
he took the jeep for personal pleasure.  He requested an 
honorable or general discharge.  

However, during his March 2009 Board hearing, in his April 
2005 stressor and other written statements, and during an 
April 2006 VA examination, the appellant asserted that his 
friend, Specialist 4th Class B.W. was killed in the accident.  
According to the examination report, the claimant and his 
friend went off base, had several beers and, on the way back, 
the jeep rolled over.  He told the examiner that his friend 
was killed and he was "court-martialed and convicted of 
vehicular manslaughter, negligent homicide, misappropriation 
of a vehicle and destruction of government property".  It 
was noted that the appellant sent to Fort Riley for 
counseling and had six months of confinement and re-training.

In an April 2008 Administrative Decision, the RO considered 
whether the appellant's action to disobey a direct order from 
a superior officer was considered willful misconduct.  The RO 
concluded that the evidence showed wanton and reckless 
disregard that resulted "in the serious injury and/or death 
of the passenger, [B.W.]" although "there is no police 
report".

During his March 2009 hearing, the appellant said he 
sustained gasoline burns and other injuries and "woke up 
screaming in the hospital" when he was told that his friend 
was dead (see hearing transcript at pages 6-7).  However, in 
2007, he "got paperwork" that "the soldier" was only 
severely injured (Id. at 7).  (He submitted an Internet 
directory page with the name and address of a person 
identified as B.W. and a copy of his letter to him.)  He 
asserted that he was not charged with driving under the 
influence, there was no police report, and he was not charged 
by civilian police.  The Veteran said that he requested a 
general discharge and underwent a special court martial that 
resulted in his being sent to Fort Carson, Colorado, after 
his 30 days of hard labor, and completed his enlistment.  The 
claimant argued that he was guilty of misconduct, but not 
willful misconduct.

Regulations clearly state that no compensation shall be paid 
if the disability resulting from injury or disease in service 
is a result of the veteran's own willful misconduct or abuse 
of alcohol or drugs.   38 U.S.C.A. §§ 105, 1110 (West 2002).  
Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301 (2009).

Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs. (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences. (2) Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct. (3) Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n) (2009).

In the present case, the Board finds that the issue of 
whether the events experienced by the appellant on July 17, 
1979, to include his taking a military jeep off base and 
purported events related thereto, including his subsequent 
court martial, were the result of his willful misconduct is 
"inextricably intertwined" with his claim of entitlement to 
service connection for PTSD.  See Harris v. Derwinski r, 1 
Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  In the April 2008 Administrative 
Decision, the RO found that the events of July 17, 1979 were 
the result of the appellant's willful misconduct, and his 
claim of entitlement to service connection for PTSD may not 
be based on this verifiable stressor.  

The record includes a July 2006 response to the RO's inquiry 
from the National Personnel Records Center (NPRC), indicating 
that a police report was not a matter of record regarding the 
July 17, 1979 accident.  But, the NPRC provided an August 
1979 Charge Sheet indicating that there was a military police 
report from Fort McCoy (DA Form 3975) and four witness 
statements.  However, neither the military police report nor 
the witness statements were included.  

In fact, a careful review of the claims file reveals that 
there is no information or evidence in the claims file that 
describes a seriously injured passenger or fatality in the 
July 17, 1979 accident involving the appellant, other than 
his oral and written statements.  Thus, prior to 
consideration of the appellant's claim, the Board is of the 
opinion that further efforts must be made to obtain any 
records regarding the July 17, 1979 motor vehicle accident in 
or around Fort McCoy, Wisconsin.

Further, service treatment records indicate that, in April 
1979, the Veteran was diagnosed with a possible mild 
concussion sustained when he was in a car that was hit in the 
rear by another car and his head hit the windshield.  
However, on a report of medical history completed when he was 
examined in January 1982, prior to discharge, it was noted 
that the Veteran sustained a head injury in a jeep accident 
in July 1979 and had a mild concussion.  Efforts should be 
made to obtain any medical records regarding his treatment 
after the accident.

Finally, an April 2005 written statement is to the effect 
that the Veteran said he was treated for PTSD at the Fort 
Lauderdale Veteran's Hospital between 1992 and 2002.  These 
records should be obtained.  During his hearing, the Veteran 
testified that he received medical treatment for PTSD at the 
VA medical facilities in Ft. Lauderdale and Oakland Park, 
Florida, and White River Junction, Vermont.  He submitted 
outpatient records from the VA Ft. Lauderdale facility, dated 
from August 2008 to February 2009.  Current records should 
also be obtained.  The Veteran should also again be requested 
to provide releases so that his treatment records from 
Henderson Mental Health Clinic and Southlake Center for 
Mental Health can be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and/or any other 
appropriate source and request the 
Veteran's complete service personnel 
records and any available military police 
reports, witness statements, or line of 
duty investigation reports relating to the 
appellant's jeep accident at Fort McCoy, 
Wisconsin, on July 17, 1979 (to 
specifically include the DA 3975 police 
report and four witness statements 
identified on the August 1979 Charge 
Sheet).

Also, request the Veteran's complete 
service treatment records, to include any 
inpatient, clinical, and counseling 
records.
		
2.  Request the state or local accident 
report(s) from the investigating police 
agency, including from the Wisconsin State 
Highway Patrol and the Monroe County, 
Wisconsin, civilian police department 
pertaining to the appellant's July 17, 
1979 automobile accident in which the 
Veteran and B.W. were purportedly injured.

3.  Request that the appellant identify 
the hospital(s) in which he was treated 
after the July 17, 1979 accident and then 
request those medical records.

4.  Request that the appellant provide 
releases for his treatment records from 
Henderson Mental Health Clinic and 
Southlake Center for Mental Health, dated 
since 1990.  Then obtain his treatment 
records from these facilities.

5.  Request all medical records regarding 
the Veteran's treatment for PTSD at the VA 
medical facility in Ft. Lauderdale, 
Florida, for the period from 1992 to 2002, 
and from February 2009 to the present.

6.  Finally, readjudicate the claim for 
service connection for PTSD.  If the claim 
is not granted to the appellant's 
satisfaction, send him and his 
representative a supplemental staement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

